 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6
                                WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8

 9
     ADNAND RATHOD, et al.,                              NO. 2:20-cv-00064-RSL
10
                             Plaintiffs.                 JOINT STIPULATION TO ADJUST
             v.                                          MINUTE ORDER SETTING TRIAL AND
11
                                                         RELATED DATES
     PROVIDENCE HEALTH & SERVICES, et al.,
12
                             Defendants.
13

14          All parties jointly stipulate and agree to extend the following pretrial deadlines in the

15   Court’s September 17, 2020 Minute Order Setting Trial Date and Related Dates (Dkt No. 46):

16                Deadline                 Current Deadline             Proposed New Deadline

17     Disclosure of rebuttal expert
       testimony under FRCP                    June 4, 2021                   July 16, 2021
18     26(a)(2)

19     Discovery COMPLETED by                  July 4, 2021                September 3, 2021
20
       Settlement Conference                  July 18, 2021                September 17, 2021
21
       Dispositive Motions                   August 3, 2021                September 10, 2021
22

23
        JOINT STIPULATION TO ADJUST MINUTE ORDER       LARSON HEALTH ADVOCATES , PLLC
24      SETTING TRIAL AND RELATED DATES - 1            1700 SEVENTH AVENUE, SUITE 2100
                                                       SEATTLE, WA 98101
25                                                     TEL 206-658-4690
                                                       FAX 206-658-4684
 1          Good cause exists for extending these deadlines. The parties have disclosed numerous

 2   expert witnesses and depositions of these experts will take additional time to schedule and

 3   complete.

 4          Additionally, the defendants would like their pediatric physical medicine and rehabilitation

 5   expert to perform a Rule 35 exam and the parties will need to find a date that allows adequate time

 6   for him to disclose his exam findings.

 7          Moreover, additional time is also needed because rebuttal experts will have to evaluate

 8   thousands of pages of medical records which have only just become available. Time is also needed

 9   to collect many outstanding medical and school records.

10          Finally, the United States’ motion to compel discovery (Dkt. No. 57) has yet to be decided,

11   and the outcome of this motion may impact what materials are available for experts and rebuttal

12   experts to review.

13          Extending these deadlines also necessitates extending the current deadline for the close of

14   discovery so that the parties have adequate time to conduct depositions of any rebuttal witnesses

15   who may be named, as well as to complete the depositions of plaintiffs Aesha and Anand Rathod.

16   Extending these deadlines will not impact the remaining deadlines set forth in the Court’s Order

17   Setting Trial and Related Dates.

18          For the reasons set forth above, the parties believe that there is good cause to request an

19   extension of the above-listed pretrial deadlines and respectfully request that the Court grant their

20   joint request for the same.

21
     DATED: May 11, 2021.
22

23
        JOINT STIPULATION TO ADJUST MINUTE ORDER         LARSON HEALTH ADVOCATES , PLLC
24      SETTING TRIAL AND RELATED DATES - 2              1700 SEVENTH AVENUE, SUITE 2100
                                                         SEATTLE, WA 98101
25                                                       TEL 206-658-4690
                                                         FAX 206-658-4684
 1       SO STIPULATED.

 2       Dated this 11th day of May, 2021.

 3
                                     PHILLIPS LAW FIRM
 4
                                     s/ Doug Weinmaster
 5                                   DOUG WEINMASTER, WSBA # 28225
                                     17410 133rd Avenue NE, Suite 301
 6                                   Woodinville, WA 98072
                                     Email: dweinmaster@justiceforyou.com
 7
                                     Attorney for Plaintiffs
 8
         SO STIPULATED.
 9
         Dated this 11th day of May, 2021.
10

11                                   LARSON HEALTH ADVOCATES

12                                   s/ Nabeena C. Banerjee
                                     NABEENA C. BANERJEE, WSBA # 44724
13                                   1700 Seventh Ave., Suite 2100
                                     Seattle, WA 98101
14                                   Email: nabeena@lhafirm.com

15                                   Attorney for Defendant Providence Health & Services,
                                     d/b/a Providence Regional Medical Center and/or
16                                   Providence Hospital of Everett

17       SO STIPULATED.

18       Dated this 11th day of May, 2021.

19
                                     FAIN ANDERSON VANDERHOEF, ET AL.
20
                                     s/ Ketia B. Wick
21                                   KETIA B. WICK, WSBA No. 27219
                                     701 Fifth Ave., Suite 4750
22                                   Seattle, WA 98104
                                     Email: ketia@favros.com
23
     JOINT STIPULATION TO ADJUST MINUTE ORDER      LARSON HEALTH ADVOCATES , PLLC
24   SETTING TRIAL AND RELATED DATES - 3          1700 SEVENTH AVENUE, SUITE 2100
                                                  SEATTLE, WA 98101
25                                                TEL 206-658-4690
                                                  FAX 206-658-4684
 1                                   Attorney for Defendant Dana Blackham, M.D. and
                                     Obstetrix Medical Group of Washington, Inc., P.S.
 2

 3       SO STIPULATED.

 4       Dated this 11th day of May, 2021.

 5
                                     TESSA M. GORMAN
 6                                   Acting United States Attorney

 7
                                     s/ Whitney Passmore
 8                                   WHITNEY PASSMORE, FL No. 91922

 9                                   s/ Heather Carney Costanzo
                                     HEATHER CARNEY COSTANZO, FL No. 37378
10                                   Assistant United States Attorneys
                                     United States Attorney’s Office
11                                   700 Stewart Street, Suite 5220
                                     Seattle, Washington 98101-1271
12                                   Phone: 206-553-7970
                                     Fax: 206-553-4067
13                                   Email: Whitney.Passmore@usdoj.gov
                                     Email: Heather.Costanzo@usdoj.gov
14
                                     Attorneys for Defendant United States of America
15

16

17

18

19

20

21

22

23
     JOINT STIPULATION TO ADJUST MINUTE ORDER     LARSON HEALTH ADVOCATES , PLLC
24   SETTING TRIAL AND RELATED DATES - 4         1700 SEVENTH AVENUE, SUITE 2100
                                                 SEATTLE, WA 98101
25                                               TEL 206-658-4690
                                                 FAX 206-658-4684
 1                                           ORDER

 2       IT IS SO ORDERED.

 3

 4       Dated this 12th day of May, 2021.
 5

 6                                   ROBERT S. LASNIK
                                     United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23
     JOINT STIPULATION TO ADJUST MINUTE ORDER     LARSON HEALTH ADVOCATES , PLLC
24   SETTING TRIAL AND RELATED DATES - 5          1700 SEVENTH AVENUE, SUITE 2100
                                                  SEATTLE, WA 98101
25                                                TEL 206-658-4690
                                                  FAX 206-658-4684
